Citation Nr: 1522289	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  07-39 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, including as secondary to service-connected lumbosacral strain.
 
2.  Entitlement to service connection for right upper extremity radiculopathy, including as secondary to the cervical spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to March 1989.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a cervical spine disorder and right upper extremity radiculopathy.

The Board remanded these claims in February 2010 for additional development.  Once that development was completed, the Board issued an October 2011 decision continuing to deny the Veteran's claims.  

The Veteran appealed the Board's decision denying these claims to the United States Court of Appeals for Veterans Claims (Court).  A private attorney represented the Veteran in his appeal to the Court.  In May 2012, the parties filed a Joint Motion for Remand (JMR) asking the Court to vacate (set aside) the Board's October 2011 decision, and to remand the claims back to the Board for further development and readjudication in compliance with directives specified.  The Court granted this Joint Motion and issued an Order later in May 2012.

In January and November 2013, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) for the additional development specified in the JMR.  The Board again remanded these claims in November 2014 to afford the Veteran a hearing before the Board, which he requested in April and May 2014.  

In March 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.


FINDINGS OF FACT

1.  A chronic cervical spine disorder was not affirmatively shown to have had onset during service; degenerative changes of the cervical spine were not manifest to a compensable degree within one year of separation from service; and a cervical spine disability, first documented many years after service, is not shown to be causally related to an injury, disease, or event of service origin or a service-connected disability.

2.  The Veteran's right upper extremity radiculopathy first manifested many years after his separation from service and is not shown to be causally related to an injury, disease, or event of service origin or a service-connected disability.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by service, may not be presumed to have been incurred in or aggravated by service, and is not proximately due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014). 

2.  Right upper extremity radiculopathy was not incurred in or aggravated by service, may not be presumed to have been incurred in or aggravated by service, and is not proximately due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In the present case, in an August 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claims for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  In May 2008, after issuance of the decision on appeal, the Veteran was provided another letter that advised him of how disability evaluations are determined and the type of evidence that impacts those determinations.  The Board acknowledges that the Veteran did not receive notice of how disability evaluations are determined prior to the initial decision and never received notice of how the effective date of a disability is determined.  

To the extent that the Veteran was not provided with pre-adjudication notice of some of the information required, the timing deficiency was remediated by subsequent readjudications of the claims including the most recent readjudication in the June 2014 supplemental statement of the case.  Moreover, as the claims are denied herein, an effective date will not be assigned; therefore, the Veteran is not prejudiced by the lack of complete notice regarding this aspect of a claim.  Thus, the record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board finds no further duty to notify under the VCAA. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and an Employee Wellness Program record.  In addition, statements of the Veteran, his representative, his wife, and "Buddy Statements" from his fellow service members (H.D. and T.N., III) are associated with the Veteran's claims file. 

The Board acknowledges that the Veteran's claims file containing all of the Veteran's original service treatment records and some documents relating to the adjudication of claims the Veteran filed shortly after his separation from service was lost by VA.  Thus, the current claims file is a "rebuilt" file.  It includes copies of service treatment records provided by the Veteran, VA treatment records from March 1998 to March 2013, private medical records obtained by the Veteran, and evidence submitted since April 2002.

The Veteran contends that he was hospitalized at Subic Bay Naval Hospital for neck and back injuries he sustained in a 1972 motor vehicle accident while stationed on temporary assignment in the Philippines.  There are no records relating to this hospitalization in the Veteran's service treatment records.  VA requested all inpatient records for a back/spine injury in 1972 at Subic Bay Naval Hospital, and received a response in April 2013 that no records were found.  The Board notes that a February 1973 emergency room record corroborates that the Veteran was stationed in the Philippines.  The Veteran's service treatment records also include several references by the Veteran to the 1972 accident.  In addition, the Veteran's wife submitted statements in June 2011 and March 2015 in which she states she was married to the Veteran at the time of the accident, she was present when a friend brought the Veteran home after the hospitalization, and she observed the Veteran's back was bruised and he had a large knot on the back of his head.  

In a July 2009 letter, the Veteran states:  "While my sick bay records would not reflect treatment for my neck, only my back, the problem did exist."  In the July 2009 letter and a June 2011 letter "amending" his July 2009 letter, the Veteran states that on one occasion he went to sick bay for his back, and the corpsman observed that the Veteran had difficulty turning his head and advised the Veteran to see a chiropractor.  Thus, the Veteran has indicated that there are no service treatment records that specifically reflect treatment for neck pain. 
 
The Veteran contends that the only VA treatment records missing from his rebuilt file are records of treatment received at the Dallas VA medical center immediately after the Veteran was discharged from service.  In a July 2009 statement, the Veteran states his records were lost when he transferred "from the Dallas VA to the San Diego VA in 1989."  March and May 1998 medication summaries are the only records of evidence from the Texas VA medical center.  To comply with the JMR, the Board previously sought the Veteran's VA treatment records prior to the transfer of the claims file to San Diego in 1989.  In January 2014, the AMC received a response from VA North Texas Health Care System that it has no records prior to 1989 and VA San Diego Healthcare System that it has no records on file dated 1989.  Several attempts have been made to locate the missing records over the years.  The Board notes that in July 2002 records were printed by the San Diego VA medical center that date back to July 1990.  The Board finds that any further attempts to locate additional VA treatment records would be futile and no additional development is required. 

With respect to private medical records, the Veteran stated that he received chiropractic treatment during and after service for his neck and back.  At the Board hearing, the Veteran's representative contended that records pertaining to 1986 through 1989 chiropractic treatment were gone because they were part of the Veteran's original claims file that VA lost.  The Veteran reported he was unable to locate the chiropractors who provided this treatment; but, he specifically stated he also received treatment from C.S., DC and J.R., DC.  In April 2013, the Veteran submitted treatment records from Dr. C.S. that show treatment from September 2005 to September 2007.  In an April 2013 letter, the Veteran's representative states that Dr. J.R. has record of the Veteran being treated, but does not have the actual treatment records.  The Veteran's representative also states that the Veteran requests that his appeal proceed with the evidence on hand.  In light of all of the foregoing, the Board finds that the duty to assist the Veteran in obtaining pertinent records has been satisfied to the extent possible.  See 38 C.F.R. § 3.159(c) (2014).
 
The Veteran was afforded a VA examination in August 2006.  He was provided a second VA examination by an orthopedic surgeon in March 2009.  An addendum opinion was provided to that examination in May 2010.  A medical opinion was obtained in April 2011.  In July 2013, the Veteran was afforded a third VA examination.  Addendum opinions to that examination were provided in December 2013 and May 2014.  The Board finds the examinations and opinions are adequate as the examiners reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical history, conducted physical examinations and testing, and provided reasoned rationales for the opinions rendered.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements and his buddy statements.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the claims for service connection and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claims, or that a reasonable person could be expected to understand from the notice what was needed.  The Veteran testified to the onset and symptoms of his neck pain and right upper extremity radiculopathy.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claims and the submission of additional evidence was discussed.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

As the requested development in the remands has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  SERVICE CONNECTION

A.  Relevant Law and Regulations 

The Veteran is seeking service connection for a cervical spine disorder on a direct basis and as secondary to his service-connected lumbosacral strain.  He is also seeking service connection for right upper extremity radiculopathy as secondary to the cervical spine disorder.  He contends that he incurred a neck injury in an in-service motor vehicle accident in 1972, and has suffered neck pain and a cervical spine disorder since then that has caused his right upper extremity radiculopathy.   

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  In addition, service connection  can be established on a secondary basis by demonstrating that the disability is proximately due to or the result of an already service-connected disease or injury.  38 C.F.R. § 3.310(a) (2005); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).    

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, such as degenerative arthritis, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014).    

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b) (2014).  Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service."  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  The regulation does not mean that any manifestation of joint pain in service will permit service connection of arthritis, first shown as a clearcut clinical entity, at some later date.  38 C.F.R. § 3.303(b) (2014).  "To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question."  See Walker, 708 F.3d at 1335. 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a) (2014).  
 
B.  Background

Service treatment records are negative for any complaints, diagnoses, or treatment of a cervical spine disorder, neck pain, or radiculopathy of the right upper extremity.  Service treatment records reveal the Veteran sought treatment for numerous complaints during service, including but not limited to inflammation of the right cheek; ear aches due to the common cold; trauma to the right index finger while playing volleyball; frequent knee pain; diarrhea, chills, sweating, and nasal congestion; tightness of the chest, shortness of breath, cough, and nasal congestion; strep throat; multiple complaints of allergy/sinus symptoms; stomach indigestion and gas pains; abdominal pain and diarrhea; eczema; warts on his finger and hand; rash at the corner of his mouth; right calf tightness after running; and low back pain relating to an injury incurred in the 1972 motor vehicle accident.   

The Veteran's November 1977 re-enlistment examination is silent with respect to a back or neck injury and the 1972 motor vehicle accident, but does note a several year history of knee pain, a broken femur in 1957, gonorrhea in 1972, and a history of external hemorrhoids, with no problems since 1971.  A September 1982 treatment record shows the Veteran complained of low back pain of a one-year duration.  A January 1983 record shows the Veteran presented complaining of low back pain.  Similarly, an April 1984 record shows the Veteran was complaining of chronic low back pain that existed since an auto accident in 1973 [sic].  The Veteran's periodic examination reports in September 1983, December 1985, and December 1987 and his retirement examination in December 1988 all document a history of low back.  

The Veteran separated from service in March 1989.  Shortly after separation he filed claims for entitlement to service connection of lumbosacral strain, hiatal hernia with gastroesophageal reflux, right rotator cuff/shoulder injury, left shoulder cyst, and arthritis in both knees.  In connection with these claims, x-rays of the Veteran's lumbosacral spine, pelvis, and knees were obtained in June 1990 and are of record.  The Veteran was awarded service connection for lumbosacral strain and hiatal hernia as of April 1, 1989.  In April 2002, the Veteran filed to reopen his claims of service connection for the right rotator cuff/shoulder injury, the cyst, and his knees. 

The first record evidence of a complaint of and treatment for neck pain is in January 2000.  A VA treatment record shows the Veteran complained of neck pain that began while in service after a motor vehicle accident.  He stated he had worsened neck stiffness about six months prior.  He had been treated by a chiropractor with some improvement in stiffness, but now has 10 to 15 percent of degree of pain from six months ago.  The impression was the Veteran's symptoms were most consistent with muscle strain/spasm, but possibly with some degree of underlying degenerative disc disease.  X-rays taken in January 2000 show mild disc space narrowing at C5/6, with encroachment of the neural foramina at that level (more prominent on the right). Transverse processes at C7 were noted to be prominent, but the cervical spine was otherwise unremarkable.  The Veteran was seen periodically and received physical therapy.  An April 2000 clinic record reveals the Veteran had much improvement in his neck symptoms.  At the next clinic visit of record in July 2000, the Veteran stated that his left shoulder pain improved from physical therapy, his back was doing very well, and made no mention of neck pain at all.       
 
VA treatment records show a telephone call in September 2003 in which the Veteran complained of trouble with his neck and back for the last six weeks or so that was causing headaches.  He denied any new injury prior to the onset of symptoms.  In October 2003, an emergency department triage note states the Veteran was complaining of left-sided neck pain for five weeks.  The Veteran denied numbness or tingling down either arm.  The pain was described as a dull ache.  He denied trauma or heavy lifting.  

A call later that month shows the Veteran was complaining of left-sided neck pain and headaches for four to five months that were getting very intense.  He stated he got some relief with ibuprofen and chiropractic care.  He denied a new injury and pain radiating to his arms and numbness/tingling.  Since there were no appointments available, the Veteran was advised to go to urgent care because the pain involved his neck.  He went to the emergency room that same day stating that he felt pain while doing exercises two months ago and that his neck was still painful and stiff.  The Veteran denied a history of a neck injury.  The assessment was neck musculature soreness and a physical therapy consult was placed.  A December 2003 physical therapy consult note states the Veteran had left-sided neck pain following performing a bench press while weight training.

In December 2005, VA treatment records show the Veteran complained of chronic neck pain and was presenting with right arm pain, numbness, and tingling for two months.  X-rays taken in December 2005 reveal mild degenerative disc disease at C5-C6.  February 2006 electromyography (EMG) reveals a very mild right C7-8 radiculopathy (mostly at C7) with chronic axonal injury.  Magnetic resonance imaging (MRI) studies done in March 2006 show disc osteophyte complex at C4-5, C5-6, C6-7, with severe narrowing at C5-6.  The Veteran then filed the claims on appeal in July 2006. 

The Veteran underwent a VA spine examination in August 2006 by Dr. G.K.  The Veteran reported neck pain with numbness and tingling in the right arm, with his pain currently in his upper right shoulder.  He related that he had neck pain since his 1972 motor vehicle accident.  Following an examination of the Veteran and review of the diagnostic test results from December 2005, February 2006, and March 2006, the examiner diagnosed right cervical radiculopathy, as well as degenerative disk disease/osteoarthritis of the cervical spine.

In April 2008, the Veteran sought an opinion from his VA primary care physician, Dr. L.K., stating that he is service connected for back pain that is related to a motor vehicle accident and would like to know if the neck issue is also related to the accident.  The Veteran provided a history of in-service trauma to the cervical and lumbar spine when he was ejected from a vehicle during a 1972 motor vehicle accident while stationed in the Philippines.  He stated that he was initially evaluated at the Naval Hospital and was put on light duty for a couple of weeks.  He reported that he had lots of bruising on his back, was stiff and sore all over, and had headaches.  He reported that it was not until 1976 that he got a very stiff neck and sought chiropractic treatment.  He denied any other injuries.  After reviewing the Veteran's February 2006 EMG and March 2006 MRI and performing a focused examination, the clinician opined that the Veteran's neck pain was more likely than not related to his initial injury in service.  Her rationale was that the initial injury to his neck and back was the motor vehicle accident during his time of service and there were no other incidents related to the pain.

The Veteran was afforded a second VA examination in March 2009 by Dr. R.S., an orthopedic surgeon, who noted that he reviewed the Veteran's entire claims file and service treatment records.  The Veteran reported he was involved in a motor vehicle accident and was thrown out of the vehicle going at least 35 miles an hour in 1972 while stationed in the Philippines. The Veteran reported a history of neck and back pain since the 1972 motor vehicle accident.  He stated that he had received chiropractic treatment for his neck throughout the years.  The Veteran reported numbness in his right arm and into his right brachium, which began in 2006.  The Veteran reported he has had to decrease his weightlifting activities.

X-rays taken in March 2009 show moderate disk space loss and spondylosis at 
C5-6.  The disk spaces are otherwise well maintained.  There is mild bilateral neuroforamen narrowing at C5-6.  Moderate C1-2 osteoarthrosis is noted also.

Following an examination of the Veteran, the examiner diagnosed cervical spine strain with degenerative disc disease, with disc osteophyte complex at C4-5, C5-6, and C6-7 and severe narrowing at C5-6.  The examiner also diagnosed mild right upper extremity radiculopathy with chronic axonal injury.  The examiner opined that the Veteran's cervical spine disorder and right upper extremity radiculopathy were less likely as not caused by or the result of the in-service motor vehicle accident or secondary to the service-connected lumbar spine disability.  The examiner explained that the medical records reviewed show no history of any neck  complaints, only low back complaints, and there is no record of any formal, ongoing treatment for his cervical spine at the time of discharge.  He further noted that, in terms of the lumbar spine disability, cervical spine degenerative change can occur with lumbar spine degenerative arthritis, but is not caused by a lumbar spine disability.  The examiner stated that he based this opinion on his experience as an orthopedic surgeon, as well as the orthopedic literature. 

In an addendum report in May 2010, Dr. R.S., the VA examiner who conducted the March 2009 VA examination, opined that it was less likely as not that the Veteran's service-connected lumbar spine disability aggravated the cervical spine disc disease and right upper extremity radiculopathy.  The examiner based his opinion on a thorough review of the claims file, to include the service treatment records, VA examination reports, VA treatment records, his experience as an orthopedic surgeon, and the orthopedic literature.  In this regard, the examiner explained that it was generally felt that a lumbosacral strain is less likely as not to aggravate a cervical spine condition.  The examiner reiterated that, there is no record of any neck complaints documented in the service medical records.  The examiner determined that the Veteran's cervical spine condition appeared to be an age-related phenomenon, less likely as not aggravated by the lumbosacral strain. 

In an April 2011 VA medical opinion provided by Dr. D.P., after a review of the Veteran's service treatment records and VA records, the examiner opined that the right upper extremity condition is less likely as not caused by or a result of the Veteran's service-connected lumbar spine strain.  The examiner's rationale was that the lumbar spine condition is well-documented in the Veteran's service medical records.  At no time is there reference to any problem with the cervical spine or the right upper extremity radicular symptoms in these records.  The examiner did find that the Veteran's right upper extremity radiculopathy was clearly due to the cervical spine disease, as documented by MRI of the cervical spine and the EMG performed in 2006.  The examiner added that degenerative changes in the lumbar and cervical spine may occur, as in this case, in the same person, but they are not cause and effect in their relationship.  Similarly, while some of the same activities and stressors may add wear and tear changes to both the cervical and lumbar spine, this does not imply that the lumbar spine condition is causative or aggravating of the cervical spine condition.  Accordingly, the examiner concluded that the cervical spine and right upper extremity conditions are less likely as not, less than 50/50 probability, to have been caused or aggravated by the service-connected lumbar spine condition.

The Veteran was afforded a third VA examination in July 2013 Dr. G.K., who noted review of the claims file in its entirety, including service treatment records.  The Veteran reported being a passenger in a pickup truck going 70 miles an hour and being thrown from the truck when the driver lost control when the Veteran was stationed in the Philippines.  The Veteran reported that for three to four years he has had on and off pain in the neck.  The Veteran reported that he was treated for his lower back pain and neck pain, but it was never documented in the file, and he went to the chiropractor for neck and back pain.  He reported initially he began having numbness in the left upper extremity in 1996, and then also began having numbness in his right upper extremity in 2002. 

The examiner opined, after a thorough examination of the Veteran, that the Veteran's neck condition and cervical radiculopathy are less likely than not incurred in or caused by the claimed in-service injury.  The examiner's rationale was that there is no indication of neck pain or a cervical condition in the Veteran's claims file.  There are no x-rays performed while in service of the cervical spine.  His x-rays in 2005 (over 15 years after separation) show mild cervical disk disease, and, in 2009, show worsening degenerative disc disease, indicating in her opinion that this a natural progression of aging.  The initial causation most likely occurred after military service. 

The examiner also opined that the Veteran's neck and cervical radiculopathy are less likely than not caused by or as a result of the Veteran's service-connected lumbosacral condition.  The examiner emphasized that it is her opinion that the Veteran's neck condition and cervical radiculopathy are separate and distinct from his service-connected lumbar condition, one does not cause the other.

Dr. G.K. provided an addendum to her opinion in November 2013 reiterating her prior opinions and again noting review of the entire claims file.  The examiner again stated there is no indication of neck pain throughout the service treatment records.  A December 1987 examination notes other conditions, including his low back condition, but the neck condition is not listed.  The first note of pain in the neck is at a VA visit in 2000.  She again stated that the neck condition and low back condition are distinct diagnoses, and one does not cause the other. 

In May 2014, Dr. G.K. provided a second addendum to her July 2013 examination report.  The examiner again noted review of the service treatment records.  The examiner reiterated her opinions in her July 2013 examination stating the Veteran separated from military service in 1989, and was seen at a VA clinic in 1999 [sic] with complaints of neck pain.  That is more than 10 years without evidence of intercurring treatment for his neck.  Furthermore, cervical x-rays that were done in 2005 (16 years after separation from service) show mild degenerative disc disease of the cervical spine.  These x-rays are more consistent with a natural progression of aging, rather than from the accident in 1972.  One would expect moderate to severe degenerative disc disease or spondylosis with prior trauma.  With respect to the Veteran's, his wife's and two fellow service members' lay statements that the Veteran experienced neck problems in service, the examiner opined that the testimonials are not as objective as radiological studies.  

In June 2011 and March 2015 statements, the Veteran's wife reports that, when they were stationed in Camp Pendleton, the Veteran had several events of a stiff neck when he woke up.  The occurrences continued every few months and would last a few days.  When they were in El Toro, the Veteran's neck got very stiff and he had difficulty turning his head.  He started going to a chiropractor and went a couple of times a week for five or six weeks.  The Veteran continued seeking help from chiropractors when he was suffering from neck pain until he started going to physical therapy.  She also reports that the Veteran started having trouble sleeping and would wake up with his left arm cramped and the little finger and one next to it numb and painful.  He learned later the pain was coming from the nerves in his neck.  She states he still complains about numbness in both arms and pain in his upper right back. 

In July 2009 and June 2011 statements from the Veteran's "boss," H.D., he states that the Veteran worked for him for two or three years while stationed in Camp Pendleton.  During this time, H.D. recalls the Veteran having neck problems on at least five different occasions.  H.D. advised the Veteran to go to sick call, but the report always came back that nothing could be done for the Veteran.  The Veteran also worked for H.D. in Japan a few years later for one year.  H.D. remembers the Veteran having neck problems during this time as well. 

In July 2009 and June 2011 statements from a fellow service member, T.N., III, he states that he has known the Veteran since 1978 when they were stationed together at Camp Pendleton for two years.  T.N. notes during that time that the Veteran did not hold his head right, obviously was in discomfort, and would turn his upper torso or his entire body to look at something rather than to just turn his head.  They were also stationed together from 1982 to 1985, they worked together one week of each month from 1986 to 1989, and they saw each other on a quarterly basis in 1989 until retirement, during which T.N. observed the same condition.  T.N. and the Veteran have stayed in touch with each other.  T.N. states the problem still existed when he saw the Veteran in May 2011. 

C.  Direct and Presumptive Service Connection Analysis

The Veteran contends that he incurred a neck injury in an in-service motor vehicle accident in 1972, and has suffered neck pain and a cervical spine disorder since then that has caused his right upper extremity radiculopathy.  There is no dispute that the Veteran has a current diagnosis of a cervical spine disorder and right upper extremity radiculopathy.  There, however, is no medical evidence or credible lay evidence that the Veteran suffered from a chronic neck disorder during service which continued after service.  The Board also finds that the most probative medical evidence shows that the pathology associated with the Veteran's current cervical disorder is inconsistent with the type of pathology caused by trauma from a motor vehicle accident.  

Thus, based on the evidence above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current cervical spine disorder and right upper extremity radiculopathy are related to his service.  The Board finds the opinion of the March 2009 VA examiner to be highly probative to the question at hand.  In concluding that the Veteran's cervical spine disorder and right upper extremity radiculopathy are less likely as not caused by the in-service motor vehicle accident, the examiner explained that the service treatment records show no neck complaints, only low back complaints, and there is no record of any ongoing treatment at the time of discharge.  The examiner found in his May 2010 addendum opinion that the Veteran' cervical spine condition appears to be an age-related phenomenon.  He based his opinions on review of the Veteran's entire claims file and service treatment records, a thorough examination of the Veteran, the examiner's experience as an orthopedic surgeon, and the orthopedic literature.

Similarly, the July 2013 VA examiner also concluded that the Veteran's cervical spine disorder and right upper extremity radiculopathy are less likely as not caused by the in-service motor vehicle accident.  Her rationale was that there is no indication of neck pain throughout the service treatment records.  In her May 2014 addendum opinion, she adds that the Veteran's December 1987 examination notes other conditions, including the Veteran's low back condition, but the neck condition is not listed.  The first note of neck pain is not until a VA visit in 2000, more than 10 years after separation of service.  Moreover, the 2005 cervical x-rays taken more than 16 years after service show only mild degenerative disc disease, which is more consistent with a natural progression of aging, rather than an accident in 1972.  She reasoned that one would expect moderate to severe degenerative disc disease or spondylosis with prior trauma.  In addition, the 2009 x-rays show worsening degenerative disc disease, which also supports a conclusion that the Veteran's cervical spinal condition is a natural progression of aging.  She based her opinions on review of the claims file in its entirety, including the Veteran's service treatment records.

The Board acknowledges that the Veteran has submitted a positive nexus opinion relating his current symptomatology to an event in service.  In an April 2008 opinion, the Veteran's VA physician found the Veteran's neck pain was more likely than not related to the 1972 accident.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

The March 2009 VA examiner is an orthopedic surgeon who possesses specialized education, training, and expertise to provide the requested opinion.  Additionally, both the March 2009 and July 2013 VA examiners' reports reflect review of the Veteran's entire claims file, interview and thorough examination of the Veteran, and persuasive and thorough rationales.  Moreover, these opinions are consistent with the evidence of record that shows that the Veteran never complained of neck pain in service, including at his retirement examination in 1988, and objective x-ray evidence of December 2005 and March 2009.

By contrast, the April 2008 VA physician's opinion was based on the Veteran's report of the injury and report that he had experienced neck pain since the injury in service, and the February 2006 EMG and March 2006 MRI.  Because she did not review the claims file, the physician did not consider that the Veteran never complained of neck pain while in service, but complained of low back pain also associated with the 1972 accident on seven occasions.  She also did not consider  that the Veteran complained of neck pain in 2003 due to bench pressing.  The physician's rationale for her opinion was only that the Veteran said he injured his neck in the 1972 accident and denied any other neck injury.  Thus, the April 2008 VA physician's opinion is without any probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (reaffirming that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the veteran if they have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (indicating that a medical opinion based upon an inaccurate factual premise has no probative value).

The Board acknowledges that the Veteran's representative strenuously contends that the VA examinations are flawed because they are based on a review of the Veteran's service treatment records and the VA claims file that are incomplete.  The Veteran's service treatment records consist of more than 160 pages.  The Veteran has indicated that he was not treated specifically for neck pain in service by service examiners so there in fact are no records of in-service treatment.  Rather, the Veteran has recently contended that he received treatment from outside private chiropractors for his back as well as his neck during the latter part of his service.  The file, however, shows that the Veteran did not file a claim for neck pain with the other claims he filed when he separated from service or when he reopened his denied claims in 2002 which tends to weigh against the claim that the Veteran was suffering from chronic neck pain in service that continued after service.  In addition, the claims file shows the Veteran did not complain of neck pain until January 2000.  
The Board acknowledges the Veteran's assertions that his neck pain began with the 1972 in-service motor vehicle accident and has continued since then.  The Veteran is competent to describe his pain and the symptoms regarding the residuals of a neck injury as they come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board cannot find the Veteran credible in his assertions.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 
 
The Veteran's service treatment records do not indicate any treatment for the Veteran's claimed neck injury and related radiculopathy.  The Board finds this is inconsistent with the Veteran's behavior of actively seeking treatment, reporting his various ailments, and providing a detailed medical history of his ailments on numerous other occasions.  Service treatment records reveal the Veteran sought treatment for numerous complaints during service, including inflammation of the right cheek; ear aches due to the common cold; diarrhea, chills, sweating, and nasal congestion; tightness of the chest, shortness of breath, cough, and nasal congestion; strep throat; allergy/sinus symptoms; stomach indigestion and gas pains; abdominal pain and diarrhea; eczema; warts on his finger and hand; and rash at the corner of his mouth.  Similarly, in addition to the seven complaints of low back pain relating to the injury incurred in the 1972 motor vehicle accident, the Veteran sought treatment for other orthopedic complaints including multiple visits for knee pain; right calf tightness after running; and trauma to the right index finger from a volleyball game.  Unfortunately, the Board cannot find it plausible that the Veteran would provide a medical history on multiple occasions that notes his multiple injuries and medical problems, but neglect to include any mention of a neck injury and continued symptoms since the injury over the course of the next seventeen years in his military service.  As such, the Board must find that the Veteran's statements are not credible.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

The absence of documentation of reports of neck pain and radiculopathy symptoms are indeed very significant.  In particular, the Veteran's November 1977 re-enlistment examination after the 1972 motor vehicle accident is silent with respect to the accident, a hospitalization, and any neck injury from the accident; yet, it notes a several year history of knee pain, a broken femur that occurred in childhood, gonorrhea that also occurred in 1972, and a history of external hemorrhoids that had not caused the Veteran a problem since 1971.  Again, the Board cannot find it plausible that the Veteran would reference the broken femur that happened a long time before and gonorrhea and hemorrhoids that are not causing any discomfort to the Veteran, but fail to note neck pain if he was experiencing it on an ongoing basis.

The Board notes that the Veteran sought treatment for low back pain in September 1982, January 1983, and April 1984.  In addition, low back pain was noted on the Veteran's periodic examination reports in September 1983, December 1985, and December 1987 and on his retirement examination in December 1988.  The Board reasonably infers that neck pain and radiculopathy symptoms, if present, would ordinarily have been recorded in the medical records in some manner, if such complaints existed.  In other words, the Veteran's other medical complaints are extensively documented in the service treatment records.  However, neck pain and radiculopathy symptoms are not.  Therefore, the absence of documented neck pain and radiculopathy symptoms at any time during the seventeen years the Veteran was in service after the neck injury makes it less likely that the Veteran was actually experiencing neck pain and radiculopathy symptoms.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16 (2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Fed. R. Evid. 803(7)).

It is important to point out that the Board does not find that the Veteran's lay statements of continuity of his symptoms lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are inconsistent with the evidence of record, which fails to show complaints of any cervical spine symptomatology with radicular symptoms in service, when other complaints are extensively documented.  In addition, a contemporaneous statement as to a declarant's then-existing physical condition, such as his separation examination, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Therefore, the December 1988 retirement examination, which notes the Veteran had a history of low back pain but is silent with respect to neck pain, a cervical disorder, and radiculopathy symptoms, is accepted as the credible and accurate account of his spine during service and at separation.

Additionally, the records are silent as to neck pain until January 2000.  In this case, the Board emphasizes the multi-year gap between in-service neck injury (1972) and initial documented symptoms (2000), 28 years after the injury.  Moreover, the Veteran was not diagnosed with a cervical disorder and did not present with symptoms of radiculopathy until December 2005, 33 years after the injury.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").

The Board also finds it significant that the Veteran filed a claim for multiple problems (5 disabilities including low back pain from the 1972 accident) upon his exit from service in 1989, but he did not file a claim for a cervical spine disorder at that time. The Veteran also did not file a claim for a cervical spine disorder in 2002 when he filed to reopen three of the denied claims.  Again, this behavior is inconsistent with the Veteran's contention that he sustained a neck injury in service and experienced continuous symptoms since that injury.  The Board can only find that, if the Veteran claimed service connection immediately upon service separation for numerous disorders that he believed began in service, he would have included a claim for his neck disorder if he actually had cervical spine symptomatology with radicular symptoms in service.

With respect to the lay statements provided by the Veteran's wife and the Veteran's fellow service members, the Board finds that they are competent to report the symptoms that they observed, such as the Veteran held his head in an odd manner, he turned his whole torso when he turned his head, etc.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran's wife and fellow service members essentially contend that they observed some episodes of the Veteran experiencing neck problems in service, the Board finds the evidence contemporaneous to the Veteran's service which shows no chronic neck disorder in service more probative due to its proximity to service.  Moreover, it is now well established that lay persons without medical training are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  The present case does not present an issue that may be satisfied by lay testimony alone.  Neck pain with radicular symptoms can have many causes and requires medical testing to diagnose and medical expertise to determine the etiology of the pain.  For example, the Veteran's 2003 neck pain was caused by bench pressing.  The evidence shows that the Veteran lifts weights and is an archery enthusiast, which could be causes of periodic neck pain.  See April 2013 VA treatment record.  Thus, the specific issues in this case fall outside the realm of common knowledge of a lay person, as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, lay testimony is generally not competent to testify to the fact that what a veteran experienced in service and since service is the same condition he or she is currently diagnosed with.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Lay testimony is competent only when it regards the features or symptoms of an injury or illness....  Should the testimony stray from this basic principle and begin to address, for example, medical causation, that portion of the testimony addressing the issue of medical causation is not competent.").  As there is no evidence that the Veteran's wife and the Veteran's fellow service members have any medical expertise, the Board finds that they are not competent to diagnose the onset or cause of the Veteran's cervical spine symptomatology with radicular symptoms.

The Board notes that, although the Veteran's arthritis of the cervical spine is considered to be a disease for which presumptive service connection could potentially be warranted under 38 C.F.R. § 3.309(a), there is no competent and credible evidence of record that shows that his arthritis manifested to a compensable degree within one year after discharge from service.  Indeed, the medical evidence of record indicates that the Veteran was first diagnosed with degenerative arthritis of the cervical spine many years after the Veteran's period of service.  The Board acknowledges the Veteran's contention that he has experienced neck pain since discharge from service and the lay testimony of his wife and T.N., III that they observed the Veteran with neck stiffness after service.  The Veteran's wife and fellow service members, however, are not competent to assess that any current neck complaints are continuing disease processes of neck problems that had their onset in service as opposed to current neck complaints that are separate and distinct from service and related to post-service events.  Also, the Board cannot find the Veteran credible in his assertions that he has had continuous neck problems since service.  Moreover, lay evidence is not competent to say that the Veteran had a degenerative process of the cervical spine within one year after discharge from service.  See Jandreau, 492 F.3d 1372 at 1376-77.  Therefore, service connection for arthritis on a presumptive basis under 38 C.F.R. § 3.309(a) is not warranted. 

The Board also notes that since the Veteran's arthritis of the cervical spine is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a), service connection based on a continuity of symptomatology can potentially be warranted under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board again acknowledges the Veteran's contention that he has experienced neck pain since discharge from service and the lay testimony of his wife and T.N.,III that they observed the Veteran with neck stiffness after service.  However, as noted above, the Board cannot find the Veteran credible in his assertions.  In addition, lay testimony is not competent to say that the Veteran continuously experienced degenerative arthritis of the cervical spine since discharge from service, nor is lay testimony competent to make a determination that the neck pain the Veteran experienced since service was related to his current degenerative arthritis of the cervical spine.  See Jandreau, 492 F.3d at 1376-77.  Again, arthritis and degenerative disc disease are internal disease processes which can have many causes so medical expertise is necessary to diagnose the condition and to determine the cause.  Therefore, service connection for arthritis on a theory of continuity of symptomatology under 38 C.F.R. § 3.309(b) is not warranted.

In sum, after consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's chronic cervical spine disorder was not present in service or for many years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his active service.  The Board also finds that the preponderance of the evidence indicates that the Veteran's right upper extremity radiculopathy first manifested many years after his separation from service and is not shown to be causally related to an injury, disease, or event of service origin.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

D.  Secondary Service Connection Analysis

The Veteran is also seeking service connection for a cervical spine disorder as secondary to the Veteran's service-connected lumbosacral strain.  In addition, the Veteran is seeking service connection for right upper extremity radiculopathy as secondary to the cervical spine disorder.

There is no medical evidence of record finding the Veteran's cervical spine disorder or right upper extremity radiculopathy is due to, the result of, or aggravated by the Veteran's lumbosacral strain.  Three VA examiners opined that the Veteran's cervical spine disorder and radiculopathy are less likely than not due to, the result of, or aggravated by the service-connected Veteran's lumbosacral strain.  The Board finds that the examiners provided adequate rationales for their opinions.  As discussed above, lay testimony is not competent to find that the Veteran's cervical spine disorder or radiculopathy are secondary to the Veteran's lumbosacral strain because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship as it requires the interpretation of results found on physical examination, radiological images, and knowledge of the musculoskeletal systems and degenerative processes.  See Jandreau, 492 F.3d at 1376-77.  Therefore, the Board finds that the preponderance of the evidence indicates that service connection for a cervical spine disorder or right upper extremity radiculopathy as secondary to the Veteran's service-connected lumbosacral strain under 38 C.F.R. § 3.310(a) is not warranted.

The Board notes that the April 2011 VA medical opinion provides that the Veteran's right upper extremity radiculopathy is clearly due to the Veteran's cervical spine disorder.  In this case, however, in the decision above, the Board has denied the Veteran's claim for service connection for a cervical spine disorder.  Therefore, given that service connection is not in effect for a cervical spine disorder, there is no legal basis for granting service connection for right upper extremity radiculopathy as secondary to a cervical spine disorder.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.

In reaching the conclusions above, the Board again has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for a cervical spine disorder, including as secondary to service-connected lumbosacral strain, is denied.
 
Entitlement to service connection for right upper extremity radiculopathy, including as secondary to the cervical spine disorder, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


